Exhibit (10)(k)(i)

Amendment No. 6

to

Schedule A to Exhibit (10)(k)

February 23, 2006

The following table sets forth the name of each current officer of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(k):

 

Name of Officer

 

Position

    

Date Agreement Executed

Terry L. Carter

 

Controller and Assistant Secretary

    

January 1, 2003

Michael J. Covey

 

President and Chief Executive Officer

    

February 6, 2006

Ralph M. Davisson

 

Vice President

    

April 1, 1990

Robert P. DeVleming

 

Vice President

    

October 1, 2004

Christopher A. Eckel

 

Vice President

    

February 1, 2005

Richard K. Kelly

 

Vice President

    

July 15, 1999

John R. Olson

 

Vice President

    

July 30, 1999

Malcolm A. Ryerse

 

Corporate Secretary

    

August 7, 2000

Harry D. Seamans

 

Vice President

    

January 1, 2003

Douglas D. Spedden

 

Treasurer

    

January 9, 2006

Gerald L. Zuehlke

 

Vice President and Chief Financial Officer

    

April 10, 1995